Title: To Thomas Jefferson from Albert Gallatin, 29 February 1804
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  
                        February 1804
                     
               
               A great anxiety prevails amongst the republicans of Ohio to have removed Z. Biggs receiv. pub. monies at Steubenville.
               His office has been extremely well kept, owing, it is said to the talents of his deputy Beatty whose politics are as obnoxious as those of Biggs.
               
                  A.G.
               
               
                  The letters to be returned
               
            